Citation Nr: 1524597	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran claims that he currently suffers from a chronic bilateral knee disorder that is the result of his active duty service wherein he was required to rapidly climb up and down ladders aboard ship.  Additionally, he claims that, while aboard the U.S.S. Chemung, he sustained an injury when the "knife edge" of a water-tight door hit his knees and caused him a considerable amount of pain.  In advancing his claim, the Veteran acknowledges that he was bow-legged prior to his active duty service, but contends that the aforementioned events worsened such condition, which ultimately resulted in surgery within one year of his discharge.

The Board finds that a remand is necessary in order to obtain outstanding records.  In his January 2014 substantive appeal, the Veteran stated that X-rays of his knees were recently taken at the VA Medical Center (VAMC) in Detroit, Michigan, and that, following a review of the X-rays, he was referred to an orthopedic surgeon.  The Board notes, however, that the Veteran's claims file does not contain any VA treatment records.

As the Veteran's VA treatment records, if procured, could bear on the outcome of his claim on appeal, efforts must be made to obtain them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Additionally, it appears that there may be outstanding private treatment records that may be relevant to the Veteran's claim.  In this regard, in his August 2013 notice of disagreement, the Veteran indicated that he was receiving treatment from Dr. B. Shah.  Additionally, the Veteran stated that he received treatment from a Dr. R. Grant, an orthopedic surgeon at West Valley Hospital in Chattsworth, California, in 1969.  However, none of these records have been associated with the record.  As such, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claim for service connection for a bilateral knee disorder.  As noted above, the Veteran indicated that he receives treatment from the Detroit, Michigan VAMC.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records, to specifically include records from Drs. B. Shah and R. Smith, as well as records from the West Valley Hospital in Chattsworth, CA.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequent of the actions taken in the preceding paragraphs, which may include scheduling the Veteran for a VA examination addressing the etiology of any currently-diagnosed knee disorder, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the Veteran's claim remains denied, he and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




